In a negligence action to recover damages for personal injury, loss of services and medical expenses, the plaintiffs appeal from an order of the Supreme Court, Queens County, dated July 31, 1963, which denied their motion (1) to direct the ¿Etna Insurance Company (a) to furnish plaintiffs with the name and last-known address of one of its insureds, (b) to furnish a copy of the statements obtained by it from plaintiffs, and (e) to furnish copies of the medical reports of its physicians who examined the injured female plaintiff; and (2) to permit plaintiffs to examine said insurance company with respect to the name and address of the insured. Order reversed, with $10 costs and disbursements against the respondent insurance company, and plaintiffs’ motion granted. The information and the copies of the statements and reports directed to be furnished shall be served on the plaintiffs within 20 days after entry of the order hereon; and the examination before trial hereby directed shall proceed on 10 days’ written notice or at such other time as the parties may mutually stipulate in writing. The respondent insurance company has conceded on this appeal that plaintiffs are entitled to copies of the statements and medical reports relating to its physical examination of the injured female plaintiff. In our opinion, under the circumstances of this ease, the examination of the insurance company by plaintiffs in order to determine the identity and address of its insured, who is a prospective defendant in this action, was authorized by section 295 of the former Civil Practice Act (Matter of Schellings & Co. [Klein], 284 App. Div. 1050; Matter of Strope, 263 App. Div. 765; Lauffer v. Eastern Star Temple, 210 App. Div. 619; Matter of Boland [Deak], 10 A D 2d 263). Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.